DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/22 has been entered.

Response to Arguments
Applicant’s arguments, see pages 4-10, filed 7/22/22, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 3, and 8-10 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art includes US6441503 (herein after “Webster”), US20180306660 (herein after “Wade”), and US20100199777 (herein after “Hooper”).
	Webster teaches a pressure sensor including a first gel (coupling gel 260) and second gel (encapsulant 264).  Webster fails to teach the second gel, having a upper surface and a bevel connecting to the upper surface thereof, wherein the bevel is inclined to the top surface of the sensing element at an opening, the upper surface of the second gel is substantially parallel to the top surface of the sensing element, wherein a part of the first gel protrudes from the upper surface of the second gel, and the part of the first gel covers a part of the upper surface of the second gel.  Webster particularly only teaches filling “a portion” of the holes, which means that the coupling gel 260 (first gel) does not protrude past the encapsulant (second gel). Webster further fails to teach the bevel inclined to the top surface of the sensing element.  
	Wade teaches a first gel which protrudes beyond a support ring which would not motivate a person having ordinary skill in the art before the effective filing date of the invention to make the first gel of Webster protrude from the second gel.  Hooper teaches a first gel 22 (Fig. 1) which protrudes from a second gel 24.  However, the first gel 22 of Hooper is a sacrificial gel which is intended to be dissolved to form a vent to the surface of the diaphragm 28. 
	Therefore, whether considered alone or in combination, the prior art fails to teach, suggest, or make obvious the device of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        7/26/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861